Citation Nr: 0635700	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for seminoma of the left 
testicle and lymphoma, claimed as due to in-service Agent 
Orange exposure. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to July 
1972.  He had service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Seminoma or carcinoma of the left testicle was not 
manifest in service or within one year of separation and is 
unrelated to service.

2.  Lymphoma has never been diagnosed.


CONCLUSION OF LAW

Seminoma of the left testicle and lymphoma were not incurred 
or aggravated in service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  Presumptive service connection may be granted for 
malignancies manifest within one year of separation, and for 
certain diseases based on a presumption of service connection 
due to Agent Orange exposure.  Among those latter diseases 
are Hodgkin's disease and non-Hodgkin's lymphoma.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

The veteran does not claim, and no evidence shows, that 
seminoma of the left testicle or lymphoma was manifest in 
service or within one year of separation.  To the contrary, 
seminoma of the left testicle was first diagnosed in July 
1984, and at that time, the veteran had a history of recent 
onset of left testicle area symptoms.  The veteran claims, in 
essence, that his left testicle cancer was due to Agent 
Orange exposure.  He also claims that he has or has had 
lymphoma.  Exposure to Agent Orange in service must be 
conceded, as the veteran served in the Republic of Vietnam 
from November 1970 to June 1972.  
38 C.F.R. § 3.307(a)(6)(iii).

However, his claim fails for the following reasons.  First, 
the only competent evidence of record which speaks to the 
matter of nexus to Agent Orange exposure indicates that the 
veteran's left testicle seminoma (with areas of embryonal 
cell carcinoma) was not due to Agent Orange exposure.  The 
impression of the VA examiner in 2003 was that the veteran's 
seminoma was not service-connected due to Agent Orange 
exposure unless administratively deemed so.  The examiner 
added that he did not have tissue diagnosis or documentation, 
and had no opinion as to whether the processes were or were 
not secondary to herbicide exposure.  The VA examiner in 2006 
specifically opined that the veteran's seminoma was not 
likely due to Agent Orange exposure.  

Moreover, seminoma and carcinoma are not on the 
38 C.F.R. § 3.309(e) list of diseases presumptively 
associated with Agent Orange exposure and were not manifest 
within one year of service separation.  In light of the 
above, service connection for seminoma or carcinoma of the 
left testicle is not warranted.  

The matter of service connection for lymphoma remains.  
Hodgkin's and non-Hodgkin's lymphoma are both on the 
38 C.F.R. § 3.309(e) list of diseases presumptive to Agent 
Orange exposure.  However, the preponderance of the evidence 
of record indicates that the veteran does not have and has 
not had lymphoma, whether Hodgkin's or non-Hodgkin's.  
Instead, the preponderance of the evidence shows that the 
veteran had metastasis of his left testicle seminoma and 
carcinoma to three of his lymph nodes in his left periaortic 
lymph node chain.  ["Metastasis" is the "transfer of a 
disease-producing agency (as cancer cells . . .) from an 
original site of disease to another part of the body with 
development of a similar lesion in the new location."  Monts 
v. Brown, 4 Vet. App. 379 (1993), citing Webster's Medical 
Desk Dictionary 430 (1986).]  The surgeon who performed his 
August 1984 surgery suspected that there had been lymph node 
metastasis.  The pathologist who examined specimens from that 
surgery in August 1994 diagnosed metastatic tumor in the left 
lymph node chain.  Also, neither VA examiner in 2003 or 2006 
diagnosed lymphoma.  The 2003 examiner merely reported that 
the veteran had a history of suspicion of lymphoma, and the 
1984 treatment reports were not before the examiner.  The 
February 2006 VA examiner had the veteran's 1984 treatment 
records before him and considered them, and stated that there 
was no evidence of lymphoma.  He mentioned the 1984 lymph 
node biopsy's revelation of metastatic mixed germ cell tumor 
with seminoma and embryonal cell features in 3 nodes in the 
left periaortic node chain.  He also considered more recent 
laboratory and CT scan evidence.  

If the veteran had lymphoma, it could be presumed 
service-connected under 38 C.F.R. § 3.309 on an Agent Orange 
exposure basis.  However, the evidence shows that he does not 
have and has not had lymphoma.  Since the evidence indicates 
that the does not have lymphoma and has not had it, it can 
not be service-connected.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-
144 (1992).  

As for the veteran's contentions that he has or has had 
lymphoma, and that his cancer was caused by Agent Orange 
exposure, laypersons such as himself are not competent to 
offer medical diagnoses or opinions as to medical causation.  
Medical expertise is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify in August 2002, August 
2003 and July 2005 letters, and a supplemental statement of 
the case (SSOC) dated in April 2006.  Moreover, the claimant 
was given the text of 38 C.F.R. § 3.159, concerning the 
respective duties, in the December 2003 statement of the 
case.

Although the August 2002 notice did not specifically advise 
the veteran to send VA to submit any evidence in her or his 
possession that pertains to the claim, it did advise the 
veteran of the types of evidence that would help substantiate 
his claim, and invited the veteran to send such evidence to 
the RO.  Moreover, the August 2002 notice was augmented 
between the initial unfavorable decision in February 2002 and 
the April 2006 SSOC, which was mailed to the veteran in June 
2006.  As the veteran was provided the required notice prior 
to the transfer and certification of the case to the Board, 
and the veteran had ample opportunity to provide VA with 
information, evidence, and argument to support his claim, the 
Board concludes that any deficiency in the August 2002 notice 
was not prejudicial to the veteran.  There is no alleged or 
actual prejudice regarding the timing of the notification.  

The April 2006 SSOC, mailed to the veteran in June 2006, 
provided the veteran with information concerning effective 
dates and degrees of disability, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While this was after the 
initial adjudication, it cured any notice and assistance 
deficiencies concerning effective date and/or degree of 
disability because the veteran was given an opportunity to 
submit evidence after it.  Moreover, the Board notes that 
there is no prejudice to the veteran as the claim for service 
connection has been denied, thus making the effective date of 
an award and the degree of disability immaterial.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service records, private 
medical records, and VA medical records, and examined the 
veteran twice.  VA has satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for seminoma of the left testicle and 
lymphoma is denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


